DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 09/27/2019. Claim 1-36 are pending and have been examined. Claims 1, 6, 13, 19, 25 and 31 are independent claim.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 19 recites “machine-readable medium” but the Specification does not recites “machine-readable medium”, therefore the Specification is objected because it lacks antecedent basis for the claimed feature.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-24 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim could be considered signal per se. 
	The broadest reasonable interpretation of claim covers a signal per se, the claim must rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See in re Nuijten, 500F. 3d 1346, 1356-57 (Fed. Cir. 207) (transitory embodiment are not directed to statutory subject matter) and Interim Examination instructions are Evaluating Subject Matter Eligibility  under 35 U.S.C. § 101, Aug 24, 2009; p.2.1351 Off. Gaz. Pat. Off. 212(2010). Under broadest reasonable interpretation, “machine-readable medium” recited in claim 20 encompasses any form of modulated data signal, carrier wave, and so forth. Nuijten, 500 F.3d at 1357. The claim covers materials not found in any of the four statutory categories [and thus] falls outside the plainly expressed scope of  § 101. “Id. At 1354. A recommended amendment is to recite “non- transitory machine-readable medium” (emphasis added) without contradiction. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 1-2, 5-8, 11-14, 17-20, 23-26, 29-32 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai (“Generative adversarial networks as varia-tional training of energy based models”).


Claim 1: 
Zhai teaches A processor, comprising: one or more circuits to help re-train one or more neural networks based, at least in part, on data generated by the one or more neural networks including data used to previously train the one or more neural networks (Algorithm 1 & Page 5 “for number of training iterations do….sample N training data {x^1, . . . , x^N }; update G by one step gradient ascent of 
    PNG
    media_image1.png
    51
    167
    media_image1.png
    Greyscale
” and 7.2 LEARNING WITH VCD & Page 7, 3rd paragraph “train our models on three datasets: MNIST, CIFAR-10, and SVHN” teaches the G(z) data generated by neural network wherein G(z) include data previously train the neural network because of parameter G and G(z) are image generated based noise data Z and model train using dataset which required computer use ).
Claim 2. 
Zhai teaches The processor of claim 1, 
Zhai further teaches wherein the data generated by the one or more neural networks includes a set of noise images modified during a number of passes through the one or more neural networks (7.1 VGAN SAMPLES & Page 7, 1st paragraph “we train a VGAN on the 50,000 training images of CIFAR-10 with a moderately sized energy (discriminator) and generator” and Algorithm 1 & Page 5 “for number of training iterations do….sample N training data {x^1, . . . , x^N }; update G by one step gradient ascent of 
    PNG
    media_image1.png
    51
    167
    media_image1.png
    Greyscale
”  teaches z is noise data and G is parameter therefore include noise image data G(z) generated in neural network and noise image data pass through iteration for update).

Claim 3. 
Zhai teaches The processor of claim 2,
Zhai further teaches wherein an activation for a selected classification is maximized for forward passes through the one or more neural networks to produce an inference and a cross-entropy loss (Equation 8 teaches E(x) is entropy and Algorithm 1 & Page 5 update E with one step gradient descent of  “
    PNG
    media_image2.png
    48
    263
    media_image2.png
    Greyscale
” teaches minimizing difference between the training and generated sampled which is cross-entropy loss and minimizing error is classification maximize).

Claim 4. 
Zhai in view of Ioffe teaches The processor of claim 3, 
Zhai further teaches wherein backpropagation through the one or more neural networks utilizes feature distribution regularization to maintain mean and variance values (5 BOUNDED MULTI-MODAL ENERGY & Page 5, 1st paragraph “the generated samples to be diverse, as H ˜(pg) reaches its minimum if G(z) collapses to one single point. Moreover, in the outer loop while minimizing the NLL w.r.t. E, we find it helpful to also maximize 
    PNG
    media_image3.png
    24
    253
    media_image3.png
    Greyscale
 as well, which acts as a regularizer to E to encourage the average activation of each expert σj (·) to close to 0.5” teaches maintaining average close to .5 is mean and to prevent G(z) collapses is to maintaining variance).
Claim 5. 
Zhai teaches The processor of claim 2, 
Zhai further teaches wherein the set of noise images is modified according to noise gradients determined for the number of passes through the one or more neural networks (“7.1 VGAN SAMPLES & Page 7, 1st paragraph “we train a VGAN on the 50,000 training images of CIFAR-10 with a moderately sized energy (discriminator) and generator” teaches data comprising image data; and Algorithm 1 & Page 5 “for number of training iterations do…. sample N noise data {z^1, . . . , z^N } ; update G by one step gradient ascent of 
    PNG
    media_image1.png
    51
    167
    media_image1.png
    Greyscale
” teaches update G by the gradient).

Claim 6:
Zhai teaches The processor of claim 1,
Zhai further teaches wherein the set of noise images is further modified using at least one image prior (2 GENERATIVE ADVERSARIAL NETWORKS & Page 2, Paragraph 2 “As the two-player, mini-max game reaches the Nash equilibrium, G defines an implicit distribution pg(x) that recovers the data distribution, i.e., pg(x) = pdata(x)” teaches Pdata(x) is prior image and Equation 1 teaches generated based on Pdata(x)).
Claims 7-12:
Claims 7-12 recites a system precisely using the processor of Claims 1-6, As Zhai performs using processor (Zhai, Pg. 7, Section 7.2 LEARNING WITH VCD demonstrates model using processor) in which a system in inherent, Claims 7-12 are rejected for reasons set forth in the rejections of Claims 1-6, respectively.
Claims 13-18:
Claims 13-18 recites a method performed by precisely using the processor of Claims 1-6, As Zhai performs using processor (Zhai, Pg. 7, Section 7.2 LEARNING WITH VCD demonstrates model using processor) in which a method in inherent, Claims 13-18 are rejected for reasons set forth in the rejections of Claims 1-6, respectively.
Claims 19-24:
Claims 19-24 recites a machine-readable medium having stored thereon a set of instructions performed by precisely using the processor of Claims 1-6, As Zhai performs using processor (Zhai, Pg. 7, Section 7.2 LEARNING WITH VCD demonstrates model using processor) in which a machine-readable medium in inherent, Claims 19-24 are rejected for reasons set forth in the rejections of Claims 1-6, respectively.
Claims 25-30:
Claims 25-30 recites a training system performed precisely using the processor of Claims 1-6, As Zhai performs using processor (Zhai, Pg. 7, Section 7.2 LEARNING WITH VCD demonstrates model using processor) in which a training system in inherent, Claims 25-30 are rejected for reasons set forth in the rejections of Claims 1-6, respectively.
Claims 31-36:
Claims 31-36 recites a processor comprising one or more arithmetic logic units (ALUs) precisely comprising in the processor of Claims 1-6, As Zhai performs using processor (Zhai, Pg. 7, Section 7.2 LEARNING WITH VCD demonstrates model using processor) in which a processor in inherent, Claims 31-36 are rejected for reasons set forth in the rejections of Claims 1-6, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125     
/BRIAN M SMITH/ Primary Examiner, Art Unit 2122